  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 STEMLINE THERAPEUTICS, INC., RON                    )   CLASS ACTION
 BENTSUR, IVAN BERGSTEIN, DARREN                     )
 CLINE, ALAN FORMAN, MARK SARD,                      )
 KENNETH ZUERBLIS, BERLIN-CHEMIE                     )
 AG, and MERCURY MERGER SUB, INC.,                   )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on May 4, 2020 (the

“Proposed Transaction”), pursuant to which Stemline Therapeutics, Inc. (“Stemline” or the

“Company”) will be acquired by affiliates of A. Menarini –Industrie Farmaceutiche Riunite S.r.l.

       2.      On May 3, 2020, Stemline’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Berlin-Chemie AG (“Parent”) and Mercury Merger Sub, Inc. (“Merger Sub,”

and together with Parent, “Berlin-Chemie”). Pursuant to the terms of the Merger Agreement,

Merger Sub commenced a tender offer (the “Tender Offer”) to purchase all of Stemline’s

outstanding common stock for $11.50 in cash and one contingent value right (“CVR”), which
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 2 of 13 PageID #: 2




represents the right to receive $1.00 per CVR, per share. The Tender Offer is set to expire on June

9, 2020.

       3.      On May 12, 2020, defendants filed a Solicitation/Recommendation Statement (the

“Solicitation Statement”) with the United States Securities and Exchange Commission (“SEC”) in

connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Stemline common stock.




                                                  2
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 3 of 13 PageID #: 3




       9.      Defendant Stemline is a Delaware corporation and maintains its principal executive

offices at 750 Lexington Avenue, Eleventh Floor, New York, New York 10022. Stemline’s

common stock is traded on the NASDAQ Capital Market under the ticker symbol “STML.”

       10.     Defendant Ron Bentsur is a director of the Company.

       11.     Defendant Ivan Bergstein is Chief Executive Officer, President, and a director of

the Company.

       12.     Defendant Darren Cline is a director of the Company.

       13.     Defendant Alan Forman is a director of the Company.

       14.     Defendant Mark Sard is a director of the Company.

       15.     Defendant Kenneth Zuerblis is a director of the Company.

       16.     The defendants identified in paragraphs 10 through 15 are collectively referred to

herein as the “Individual Defendants.”

       17.     Defendant Parent is a company formed under the laws of Germany and a party to

the Merger Agreement.

       18.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Stemline (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       20.     This action is properly maintainable as a class action.

       21.     The Class is so numerous that joinder of all members is impracticable. As of April

30, 2020, there were approximately 52,472,785 shares of Stemline common stock outstanding,




                                                  3
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 4 of 13 PageID #: 4




held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        22.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        24.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        25.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        26.     Stemline is a commercial-stage biopharmaceutical company focused on the

development and commercialization of novel oncology therapeutics.

        27.     ELZONRIS® (tagraxofusp), a targeted therapy directed to CD123, is FDA-

approved and commercially available in the United States for the treatment of adult and pediatric




                                                 4
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 5 of 13 PageID #: 5




patients, two years and older, with BPDCN.

       28.     ELZONRIS is the only FDA-approved therapy for BPDCN in the United States.

       29.     In Europe, a marketing authorization application is under review by the European

Medicines Agency.

       30.     ELZONRIS is also being evaluated in clinical trials in additional indications

including chronic myelomonocytic leukemia, myelofibrosis, and acute myeloid leukemia, and

additional trials and indications are planned.

       31.     On May 3, 2020, Stemline’s Board caused the Company to enter into the Merger

Agreement with Berlin-Chemie.

       32.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Stemline’s outstanding common stock for $11.50 in cash and one

CVR per share.

       33.     According to the press release announcing the Proposed Transaction:

       Menarini Group, a privately held Italian pharmaceutical and diagnostics company,
       and Stemline Therapeutics Inc., a commercial-stage biopharmaceutical company
       focused on the development and commercialization of novel oncology therapeutics,
       (Nasdaq: STML) today announced a definitive agreement under which Menarini
       Group will acquire Stemline in a transaction valued up to $677 million.

       Under the terms of the agreement, a wholly owned subsidiary of the Menarini
       Group will commence a tender offer for all outstanding shares of Stemline, whereby
       Stemline shareholders will be offered a total potential consideration of $12.50 per
       share, consisting of an upfront payment of $11.50 in cash and one non-tradeable
       Contingent Value Right (CVR) that will entitle each holder to an additional $1.00
       in cash per share upon completion of the first sale of ELZONRIS in any EU5
       country after European Commission approval. Stemline launched ELZONRIS for
       the treatment of blastic plasmacytoid dendritic cell neoplasm (BPDCN) in adult and
       pediatric patients, two years or older, following the approval by the United States
       Food and Drug Administration in December 2018. ELZONRIS is a novel targeted
       therapy directed to the interleukin-3 (IL-3) receptor-α (CD123). . . .




                                                 5
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 6 of 13 PageID #: 6




       Transaction Terms

       Under the terms of the agreement, a wholly owned subsidiary of the Menarini
       Group will commence a tender offer for all outstanding shares of Stemline, whereby
       Stemline shareholders will be offered a total potential consideration of $12.50 per
       share, consisting of an upfront payment of $11.50 per share in cash, along with one
       non-tradeable Contingent Value Right (CVR).

       Under the terms of the non-tradeable CVR, Stemline shareholders will be paid an
       additional $1.00 per share upon completion of the first sale for use or consumption
       by the general public of ELZONRIS in BPDCN in any one of the following
       countries: United Kingdom, France, Spain, Germany, or Italy after receiving
       approval by the European Commission of a Marketing Authorization Application
       (MAA), through the centralized procedure, on or before December 31, 2021. There
       can be no assurance such approval or commercialization will occur or that any
       contingent payment will be made.

       Menarini will acquire any shares of Stemline not tendered into the tender offer
       through a second-step merger for the same per share consideration as will be
       payable in the tender offer. The merger will be effected as soon as practicable after
       the closing of the tender offer.

       The transaction has been unanimously approved by the Boards of Directors of both
       companies. Stemline’s Board of Directors recommends to shareholders of Stemline
       that they tender their shares into the tender offer. The transaction is expected to
       close in the second quarter of 2020, subject to customary closing conditions,
       including the tender of more than 50% of all shares of Stemline outstanding at the
       expiration of the offer and receipt of Hart-Scott-Rodino clearance. The terms and
       conditions of the tender offer will be described in the tender offer documents, which
       will be filed with the U.S. Securities and Exchange Commission.

       Menarini expects to fund the acquisition through existing cash resources.

       Advisors

       Goldman Sachs International is acting as exclusive financial advisor and Fried,
       Frank, Harris, Shriver & Jacobson LLP is acting as legal advisor to Menarini. PJT
       Partners and BofA Securities are acting as financial advisors and Skadden, Arps,
       Slate, Meagher & Flom LLP and Alston & Bird LLP are acting as legal advisors to
       Stemline.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       34.    Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.



                                                6
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 7 of 13 PageID #: 7




       35.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       36.     First, the Solicitation Statement omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction, PJT

Partners LP (“PJT”) and BofA Securities, Inc. (“BofA”).

       37.     With respect to PJT’s Selected Precedent Merger Analysis, the Solicitation

Statement fails to disclose the individual multiples and metrics for the transactions observed by

PJT in the analysis.

       38.     With respect to PJT’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the individual inputs and assumptions underlying the discount rates of 12% to

14%; (ii) the terminal values for the Company, or, if PJT did not calculate the terminal values, its

basis for failing to do so; and (iii) the implied fully diluted number of Company shares.

       39.     With respect to PJT’s analysis of price targets, the Solicitation Statement fails to

disclose: (i) the price targets observed by PJT in the analysis; and (ii) the sources thereof.

       40.     With respect to BofA’s Selected Precedent Merger Analysis, the Solicitation

Statement fails to disclose the individual multiples and metrics for the transactions observed by

BofA in the analysis.

       41.     With respect to BofA’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging

from 9.0% to 12.0%; (ii) the terminal values for the Company, or, if BofA did not calculate the

terminal values, its basis for failing to do so; and (iii) the estimated cash used in the analysis.

       42.     With respect to BofA’s analysis of premiums paid, the Solicitation Statement fails

to disclose: (i) the transactions observed by BofA in the analysis; and (ii) the premiums paid in the




                                                   7
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 8 of 13 PageID #: 8




transactions.

       43.      With respect to BofA’s analysis of price targets, the Solicitation Statement fails to

disclose: (i) the price targets observed by BofA in the analysis; and (ii) the sources thereof.

       44.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       45.      Second, the Solicitation Statement omits material information regarding PJT’s and

BofA’s engagements.

       46.      The Solicitation Statement fails to disclose the “formulas” that determined the

“additional compensation upon the closing of the Transactions” and the “additional compensation

upon payment of the Milestone Payment” payable to PJT in connection with its engagement.

       47.      The Solicitation Statement also fails to disclose the timing and nature of the past

services BofA provided to the parties to the Merger Agreement and their affiliates.

       48.      Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       49.      Third, the Solicitation Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       50.      Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from




                                                  8
  Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 9 of 13 PageID #: 9




acting solely in the best interests of the Company’s stockholders.

       51.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       52.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       53.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       54.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       55.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       56.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       57.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       58.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.



                                                  9
 Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 10 of 13 PageID #: 10




       59.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       60.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       61.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       62.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       63.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       64.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       65.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       66.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are



                                                 10
 Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 11 of 13 PageID #: 11




made, not materially misleading.”

       67.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       68.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       69.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       70.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                     (Claim for Violation of Section 20(a) of the 1934 Act
                    Against the Individual Defendants and Berlin-Chemie)

       71.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       72.     The Individual Defendants and Berlin-Chemie acted as controlling persons of

Stemline within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as directors of Stemline and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.




                                                 11
 Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 12 of 13 PageID #: 12




       73.     Each of the Individual Defendants and Berlin-Chemie was provided with or had

unlimited access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       74.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       75.     Berlin-Chemie also had direct supervisory control over the composition of the

Solicitation Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Solicitation Statement.

       76.     By virtue of the foregoing, the Individual Defendants and Berlin-Chemie violated

Section 20(a) of the 1934 Act.

       77.     As set forth above, the Individual Defendants and Berlin-Chemie had the ability to

exercise control over and did control a person or persons who have each violated Section 14(e) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       78.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       79.     Plaintiff and the Class have no adequate remedy at law.




                                                  12
 Case 1:20-cv-00683-UNA Document 1 Filed 05/20/20 Page 13 of 13 PageID #: 13




                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: May 20, 2020                                 RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   13
